Title: Timothy Pickering to Tobias Lear, 31 December 1792
From: Pickering, Timothy
To: Lear, Tobias



Dear Sir
General Post Office [Philadelphia] Decr 31. 1792.

Can you inform me of any of the facts or representations communicated to the president relative to news-papers, which led him to notice them in his speech, at the opening of the present session of Congress? It seemed generally to be understood to imply that obstructions to their transmission had arisen from the post office law. Were not the obstructions to the papers which

should have passed from Richmond to Staunton a principal subject of complaint?
The Committee of the House on that part of the President’s speech have desired me to furnish them with such observations as occurred to me generally relative to the post office law, & the parts in which it admitted of amendment. The article of newspapers is peculiarly interesting. As I am this evening or tomorrow morning to report to the Committee, an answer this forenoon will greatly oblige. Dear Sir Your most obedt servt

Timothy Pickering

